Citation Nr: 1027911	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-31 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for parathyroid trouble.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for arteriosclerotic heart 
disease (ASHD), to include as secondary to a lung condition.

4.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1958 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the RO in 
Louisville, Kentucky, which, in pertinent part, denied service 
connection for COPD, ASHD and right ear hearing loss.  The issue 
of hyperparathyroidism comes before the Board from a September 
2007 rating decision which denied service connection.


FINDING OF FACT

The appellant died on February [redacted], 2010.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of this 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 15, 2010, the Board obtained confirmation through the 
Social Security Administration that the appellant had died on 
February [redacted], 2010.

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the appellant.  38 C.F.R. § 20.1106 (2009).


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


